Citation Nr: 1533736	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a sleep disorder, to include narcolepsy and insomnia.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from June 1976 to November 1977 and August 1980 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2010 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in May 2012, the Veteran submitted additional evidence in support of her claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The Board notes that the Veteran, as a lay person, filed her claims as service connection for narcolepsy.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of her condition in her application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for a sleeping disorder, the Board has therefore stated the issues as set forth on the first page of this decision.

In March 2015, the Veteran filed a claim for an acquired psychiatric disorder, specifically depression.  The RO acknowledged the claim and provided the Veteran with a VA examination in July 2015, but a rating decision adjudicating the claim does not appear in the file.

The issue of service connection for an acquired psychiatric disorder has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for hypertension and service connection for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a rating decision dated in November 20011, the RO originally denied a claim of service connection for hypertension, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the November 20011, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The November 2001 rating decision which denied a claim of entitlement for service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the November 2001 RO denial to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for hypertension, are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for hypertension was denied in a rating decision dated in November 2001.  The RO denied the claim on the basis that the evidence failed to establish that hypertension started in or is the result of service.  The Veteran was notified of the decision by a letter issued in November 2001.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the November 2001 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding her hypertension claim occurred in August 2009 when the Veteran filed a claim to reopen the claim for service connection for hypertension.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

The RO, in the statement of the case in May 2012 reopened the claim for service connection for hypertension but then denied the claim on the merits.  Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for hypertension because there was no evidence of onset in service or that it had manifested to a compensable degree within one year of separation.  Since the prior final rating decision in November 2001, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

The Veteran's blood pressure was taken on numerous occasions while in service.  
Service treatment records reflect that elevated blood pressure readings (i.e. diastolic pressure above 90 mm. or the systolic pressure is 140 mm Hg or more, or if both are present) were noted.  On most occasions, the Veteran's blood pressure limits were recorded as within normal limits, including both before and after the elevated pressure readings were recorded.  Notably, however, in March 1997 the Veteran had a blood pressure reading at VA of 140/96 and 142/96 the next day at her separation examination.  There are no notations of treatment or diagnosis of hypertension while she was in service.

Hypertension was diagnosed at the VAMC in March 2001.

The Veteran in a statement to VA stated that before separation she experienced headaches and episodes of dizziness.  The headaches became more severe and the frequency of the dizziness increased.  She has attributed these symptoms and others as due to hypertension, even though she was not treated for it in service.  

In May 2015, her primary care physician at VA, Doctor J. Mazella, in a letter, stated that as likely as not the hypertension was related to the Veteran's service. 

To summarize the foregoing, the Veteran has submitted evidence of a current disability.  The Veteran has related the onset of her current hypertension disability to service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current hypertension disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and her hypertension.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed her claim to reopen the claim of service connection for a hypertension.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.
ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened, and to that extent, the appeal is granted.


REMAND

In review of the evidence, the Board notes that the Veteran has been treated for both hypertension and narcolepsy at VA.  The VAMC records from September 1997 to October 2001 and then from September 2008 to August 2010.  There are portions of records from 2007 to September 2008 such as a September 2008 multiple sleep latency test.  Other records referred to in the subsequent notes appear to be missing.  For instance, the July 2009 treatment note refers to a sleep study that was interpreted as normal with some periodic limb movements.  The multiple sleep latency test was not normal and made no reference to periodic limb movements.  The Veteran has stated she receives her medical care only through VA and, as noted, has been treated by the VAMC since September 200.  The rating decisions and the statement of the case indicate records from October 1997 to August 2010 were reviewed.

Thus, there appears to be missing records from VAMC from October 2001 to September 2008, most notably the missing sleep study.  The missing records prevent a proper review of both issues.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from separation from service to the present should be requested to ensure that the Board has all relevant VAMC records.

As to the reopened claim for service connection for hypertension, the Board recognizes her primary care physician at VA, Doctor J. Mazella, in a May 2015 letter, stated that as likely as not the hypertension was related to the Veteran's service.  She stated that she had reviewed copies of the Veteran's military records.  She based her conclusion on the documentation of either systolic blood pressure or diastolic blood pressure readings.  Although it is not absolutely clear, it appears Dr. Mazella meant the service treatment records that she reviewed.  The Veteran was also provided a VA examination in May 2010 and the examiner concluded that the hypertension was not related to service as the Veteran had blood pressure readings consistently in the normal range.  

As noted above, the Veteran's blood pressure was taken on numerous occasions while in service.  Service treatment records reflect that elevated blood pressure readings (i.e. diastolic pressure above 90 mm. or the systolic pressure is 140 mm Hg or more, or if both are present) were noted.  On most occasions, however, the Veteran's blood pressure limits were predominately within normal limits both before and after the elevated pressure readings were noted.  It is unknown if Dr. Mazella reviewed all of the service treatment records and if she did, she did not explain or discuss the clinical significance of the normal blood pressure readings both before and after an elevated reading.  In addition, in March 1997, the Veteran had a blood pressure reading at VA of 140/96 and 142/96 the next day at her separation examination.  This suggests the possibility of blood pressure at a predominately elevated level to support a diagnosis of hypertension.  The VA examiner did not discuss these findings at separation or any of the other elevated blood pressure readings during service.  

Based upon the foregoing, the Board finds both reports inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service with a discussion reconciling the abnormal blood pressure readings with the normal blood pressure readings.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to sleep disorder, the VA examiner in September 2010 limited his discussion solely to the Veteran's narcolepsy.  He concluded that the Veteran's problems in service were due to insomnia caused by stress and estrogen therapy which the Veteran needed after an in service hysterectomy.  She is service connected for the residuals of the hysterectomy.  Further the Veteran states she had symptoms of narcolepsy in service such as the need to take naps during her lunch hour.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The examiner did not discuss her evidence of narcolepsy symptoms nor whether the insomnia was related to a sleep disability separate from narcolepsy or as secondarily caused by her service connected disabilities.  

Therefore, the Board has determined that the Veteran should be provided a second VA examination including a discussion of her lay evidence of narcolepsy symptoms in service.  The examiner must offer opinions not only upon direct service connection, but also whether a given disability is caused or aggravated by a service-connected disability.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records for the Veteran dated from October 2001 to September 2008 and from August 2010 to the present.

2.  Provide the Veteran with a VA examination for a sleep disorder.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a sleep disorder disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's lay statements of a sleep disorder, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any sleep disorder disability was caused by or aggravated by the Veteran's service connected disabilities to include as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The examiner is asked to specifically discuss the Veteran's testimony and evidence of having to take naps during lunchtime while in service.

The examiner is asked to discuss the clinical significance of the Veteran's estrogen therapy.  
The examiner must not rely solely on the absence of a sleep disorder in service as the basis for a negative opinion.  The question is whether any current sleep disorder is related to service

A complete rationale for any opinion offered should be provided.

3.  Provide the Veteran with a VA hypertension examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran hypertension is at least as likely as not (50 percent probability or more) a disability that began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements of hypertension symptoms, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of symptoms of headaches, dizziness, nausea and vomiting, and blurred vision, all of which she attributes to hypertension in service.

The examiner must not rely solely on the absence of hypertension in service as the basis for a negative opinion.  The question is whether current hypertension is related to service
A complete rationale for any opinion offered should be provided.

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


